IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

WALTER J. BOUGHMAN, SR.,       )
Individually and as Personal   )
Representative of THE ESTATE OF)
MARY A. BOUGHMAN,              )
                               )
     Plaintiffs,               )
                               )
     v.                        )                               C.A. No. N20C-02-184 JRJ
                               )
BROADMEADOW INVESTMENT,        )
LLC d/b/a CADIA REHABILITATION )
BROADMEADOW, et al.            )
                               )
     Defendants.               )

                                              ORDER

                                    Submitted:          May 20, 2020
                                    Decided:            June 29, 2020
                                    Corrected:          June 30, 2020

Upon Defendants’ Motion to Determine Whether the Affidavit of Merit Complies
                   with 18 Del. C. § 6853(a)(1) and (c)1

          1.     This Motion arises from a medical malpractice suit filed by Plaintiffs

Walter J. Boughman, Sr., individually and on behalf of the Estate of Mary A.

Boughman          (collectively,     “Plaintiffs”)      against    Defendants          Broadmeadow

Investment, LLC d/b/a Cadia Rehabilitation Broadmeadow, Long Term Care Corp.,

Ron Schafer, LLC, Schafer Family, LLC, Ronald E. Schafer, Eric Schafer, Lauren

Schafer, Jonathan Silver, Stephen Silver, Silver Holdings, LLC, Steve Silver, LLC,


1
    This version of the Court’s June 29, 2020 Order corrects the title of the Order.
Ronald E. Schafer, Irrevocable Trust for the benefit of Eric Robert Schafer, Ronald

E. Schafer Irrevocable Trust for the benefit of Lauren Elizabeth Marie Schafer,

Stephen Silver Irrevocable Trust for the benefit of Casey Silver, and Stephen Silver

Irrevocable Trust for the benefit of Jonathan Silver, (collectively, “Moving

Defendants”). Moving Defendants request an in camera review of the Affidavit of

Merit and curriculum vitae submitted by Plaintiffs in connection with the Complaint

to determine if the Affidavit of Merit and associated curriculum vitae comply with

18 Del. C. § 6853 (a)(1) and (c).

      2.     Section 6853(a)(1) of Title 18 of the Delaware Code provides that all

healthcare negligence complaints must be accompanied by “[a]n affidavit of merit

as to each defendant signed by an expert witness . . . and accompanied by a current

curriculum vitae of the witness, stating that there are reasonable grounds to believe

that there has been health-care medical negligence committed by each defendant.”

      3.     Plaintiffs filed one Affidavit of Merit in this matter. That Affidavit

addresses the alleged negligence of Defendants Broadmeadow Investment, LLC

d/b/a Cadia Rehabilitation Broadmeadow (“Broadmeadow”) and Long Term Care

Corp. Plaintiffs allege that Long Term Care Corp. “was a director, officer, managing

employee, held operational/managerial control, and/or held a 5% ownership interest

in Defendant Broadmeadow, such that it was responsible for making non-medical




                                         2
decisions bearing on quality of care at Defendant Broadmeadow.”2            Because

Plaintiffs do not allege Long Term Care Corp. committed medical negligence that

resulted in the injury and death of Mary A. Boughman, an Affidavit of Merit is not

required as to Long Term Care Corp.

         4.     The Court has reviewed the Affidavit of Merit and curriculum vitae

with respect to Plaintiffs’ claims against Defendant Broadmeadow and finds that it

complies with 18 Del. C. § 6853(a)(1) and (c).

         IT IS SO ORDERED.


                                                   Jan R. Jurden
                                                   ______________________________
                                                   Jan. R. Jurden, President Judge




Original to Prothonotary
cc: Sean P. Gambogi, Esq.
      Maria R. Granaudo Gesty, Esq.




2
    Compl. ¶ 3 (Trans. ID 64742319) (emphasis added).
                                               3